UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 99-40939




                    UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,


                              VERSUS


                        KELLY LEWIS MARTIN,


                                                Defendant-Appellant.



           Appeal from the United States District Court
                 for the Eastern District of Texas
                            (6:98-CR-72)

                           June 13, 2000


Before DAVIS, DUHÉ and DENNIS, Circuit Judges.

PER CURIAM:*

      After considering the briefs and the argument of counsel, we

are persuaded that the district court committed no reversible

error.

      AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.